In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                            No. 15-22V
                                        Filed: April 6, 2018

    * * * * * * * * * * * * *                   *   *
    OSCAR A DIGHERO,                                *       UNPUBLISHED
                                                    *
                 Petitioner,                        *
    v.                                              *       Decision on Attorneys’ Fees and Costs;
                                                    *       Travel Costs
    SECRETARY OF HEALTH                             *
    AND HUMAN SERVICES,                             *
                                                    *
             Respondent.                            *
    * * * * * * * * * * * * *                   *   *

Diana Stadelnikas, Esq., Maglio Christopher and Toale, PA, Sarasota, FL, for petitioner.
Lisa Watts, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEYS’ FEES AND COSTS1

Roth, Special Master:

       On January 8, 2015, Oscar Dighero (“Mr. Dighero” or “petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program.2 Petitioner alleges that
he developed Guillain-Barre Syndrome (“GBS”) as a result of receiving an influenza vaccination
on November 25, 2013. See Petition (“Pet.”), ECF No. 1. On October 19, 2017, the undersigned
issued a Decision awarding compensation to petitioner based on respondent’s proffer. See
Decision, ECF No. 45.

       On February 27, 2018, petitioner filed a Motion for Attorneys’ Fees and Costs. Motion for
Fees, ECF No. 50. Petitioner requests attorneys’ fees in the amount of $58,908.20 and attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend to
post this decision on the United States Court of Federal Claims’ website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision,
I will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).


                                                        1
costs in the amount of $15,442.49, for a total amount of $74,350.69. Id. at 1-2. In accordance with
General Order #9, petitioner’s counsel represents that petitioner incurred $12.40 in out-of-pocket
expenses. Id. at 2.

        On March 8, 2018, respondent filed a response to petitioners’ Motion for Fees. Response,
ECF No. 51. Respondent provided no specific objection to the amount requested or hours worked,
but instead, “respectfully recommend[ed] that the Special Master exercise her discretion and
determine a reasonable award for attorneys’ fees and costs.” Id. at 3. Petitioner filed a reply on
March 9, 2018. Reply, ECF No. 52. Petitioner filed an amendment (“Supplement”) to his Motion
on April 3, 2018, which reduced his request for attorneys’ costs by $609.68 for a total of attorneys’
costs of $14,832.81 and a total award of attorneys’ fees and costs of $73,741.01. Supplement at 2,
ECF No. 55. This matter is now ripe for decision.

                                         I. Legal Framework

       The Vaccine Act permits an award of “reasonable attorneys’ fees” and “other costs.”
§ 15(e)(1). If a petitioner succeeds on the merits of his or her claim, the award of attorneys’ fees
is automatic. Id.; see Sebelius v. Cloer, 133 S. Ct. 1886, 1891 (2013). However, a petitioner need
not prevail on entitlement to receive a fee award as long as the petition was brought in “good faith”
and there was a “reasonable basis” for the claim to proceed. § 15(e)(1).

        The Federal Circuit has endorsed the use of the lodestar approach to determine what
constitutes “reasonable attorneys’ fees” and “other costs” under the Vaccine Act. Avera v. Sec’y
of Health & Human Servs., 515 F.3d 1343, 1349 (Fed. Cir. 2008). Under this approach, “an initial
estimate of a reasonable attorneys’ fees” is calculated by “multiplying the number of hours
reasonably expended on the litigation times a reasonable hourly rate.” Id. at 1347-48 (quoting Blum
v. Stenson, 465 U.S. 886, 888 (1984)). That product is then adjusted upward or downward based
on other specific findings. Id.

        Special masters have substantial discretion in awarding fees and may adjust a fee request
sua sponte, apart from objections raised by respondent and without providing petitioners with
notice and opportunity to respond.3 See Sabella v. Sec’y of Health & Human Servs., 86 Fed. Cl.
3
 The Vaccine Act permits an award of “reasonable” attorneys’ fees and costs, § 15(e)(1) (emphasis added),
which “compels each special master to determine independently whether a particular request is reasonable.”
Savin ex rel. Savin v. Sec’y of Health & Human Servs., 85 Fed. Cl. 313, 318 (2008). “This obligation is not
suspended—nor the sound discretion and common sense that underlie it rendered inoperable—merely
because respondent failed to object.” Id.; see, e.g., Scharfenberger v. Sec’y of Health & Human Servs., 124
Fed. Cl. 225, 234 (2015); Morse v. Sec’y of Health & Human Servs., 93 Fed. Cl. 780, 792 (2010). Rather,
the petitioner bears the burden of showing that a request for fees is reasonable, and that burden must be
satisfied “at the time [the] petitioner submits an application for attorneys’ fees.” Rodriguez v. Sec’y of
Health & Human Servs., 91 Fed. Cl. 453, 479-80 (2010), aff’d, 632 F.3d 1381 (Fed. Cir. 2011). Any
possible “misperceptions regarding fees or costs” (ECF No. 52 at 3) should therefore be addressed in the
motion for fees; special masters are “not obliged to offer petitioners’ counsel a second chance to do what
he should have done ab initio.” Savin, 85 Fed. Cl. at 317; see, e.g., Valdes v. Sec’y of Health & Human
Servs., 89 Fed. Cl. 415, 424 (2009); see also Masias v. Sec’y of Health & Human Servs., 634 F.3d 1283,
1292 n.10 (Fed. Cir. 2011) (rejecting the argument that “the special master’s ‘inquisitorial’ mode of
adjudication” in determining a fee award deprived the petitioner of “an opportunity to challenge the
                                                    2
201, 209 (2009). Special masters need not engage in a line-by-line analysis of petitioner’s fee
application when reducing fees. See Broekelschen v. Sec’y of Health & Human Servs., 102 Fed.
Cl. 719, 729 (2011).

                                             II. Discussion

A.      Reasonable Hourly Rate

        A “reasonable hourly rate” is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of petitioner’s
attorney.” Rodriguez v. Sec’y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F.3d at 1349). There is a “limited exception” that provides for attorney’s fees
to be awarded at local hourly rates when “the bulk of the attorney’s work is done outside the forum
jurisdiction” and “there is a very significant difference” between the local hourly rate and forum
hourly rate. Id. This is known as the Davis County exception. See Hall v. Sec’y of Health & Human
Servs., 640 F.3d 1351, 1353 (2011) (citing Davis Cty. Solid Waste Mgmt. & Energy Recovery
Special Serv. Dist. v. U.S. EPA, 169 F.3d 755, 758 (D.C. Cir. 1999)).

       Ms. Stadelnikas practices in Sarasota, FL. Special masters have consistently awarded
forum rates to legal professionals practicing in the greater Sarasota area. See, e.g., Dezern v. Sec’y
of Health & Human Servs., No. 13-643V, 2016 WL 6678496 (Fed. Cl. Spec. Mstr. Oct. 14, 2016).
Therefore, forum rates apply in this case.

        For cases in which forum rates apply, McCulloch provides the framework for determining
the appropriate hourly rate range for attorneys’ fees based upon the attorneys’ experience. See
McCulloch v. Sec’y of Health & Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec.
Mstr. Sept. 1, 2015). The Office of Special Masters has accepted the decision in McCulloch and
has issued a Fee Schedule for subsequent years.4

        The requested hourly forum rates are consistent with the McCulloch framework as well as
rates previously found to be reasonable in cases involving petitioner’s counsel, Diana Stadelnikas.
See e.g., Proctor v. Sec’y of Health & Human Servs., No. 16-1412V, 2018 WL 945858 (Fed. Cl.
Spec. Mstr. Jan. 26, 2018); Sewell v. Sec’y of Health & Human Servs., No. 12-124V, 2017 WL
6206208 (Fed. Cl. Spec. Mstr. Nov. 13, 2017).

evidence that the special master relied upon”).

4
  The fee schedules are posted on the Court’s website. See Office of Special Masters, Attorneys’ Forum
Hourly Rate Fee Schedule: 2015-2016, http://www.uscfc.uscourts.gov/sites/default/files/Attorneys -
Forum-Rate-Fee-Schedule2015-2016.pdf (last visited Mar. 26, 2018); Office of Special Masters,
Attorneys’ Forum Hourly Rate Fee Schedule: 2017,
http://www.uscfc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2017.pdf (last
visited Mar. 26, 2018); Office of Special Masters, Attorneys’ Forum Hourly Rate Fee Schedule: 2018,
(last visited Mar. 26, 2018).

                                                   3
B.     Hours Reasonably Expended

         Attorneys’ fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Counsel should not include in their fee requests hours that are
“excessive, redundant, or otherwise unnecessary.” Saxton ex rel. Saxton v. Sec’y of Health &
Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting Hensley v. Eckerhart, 461 U.S. 424,
434 (1983)). “Unreasonably duplicative or excessive billing” includes “an attorney billing for a
single task on multiple occasions, multiple attorneys billing for a single task, attorneys billing
excessively for intra office communications, attorneys billing excessive hours, [and] attorneys
entering erroneous billing entries.” Raymo v. Sec’y of Health & Human Servs., 129 Fed. Cl. 691,
703 (2016). While attorneys may be compensated for non-attorney-level work, the rate must be
comparable to what would be paid for a paralegal or secretary. See O’Neill v. Sec’y of Health &
Human Servs., No. 08-243V, 2015 WL 2399211, at *9 (Fed. Cl. Spec. Mstr. Apr. 28, 2015).
Clerical and secretarial tasks should not be billed at all, regardless of who performs them. See, e.g.,
McCulloch, 2015 WL 5634323, at *26. Hours spent traveling are ordinarily compensated at one-
half of the normal hourly attorney rate. See Scott v. Sec’y of Health & Human Servs., No. 08-756V,
2014 WL 2885684, at *3 (Fed. Cl. Spec. Mstr. June 5, 2014) (collecting cases). And “it is
inappropriate for counsel to bill time for educating themselves about basic aspects of the Vaccine
Program.” Matthews v. Sec’y of Health & Human Servs., No 14-1111V, 2016 WL 2853910, at *2
(Fed. Cl. Spec. Mstr. Apr. 18, 2016). Ultimately, it is “well within the Special Master’s discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton, 3 F.3d at 1522. In exercising that discretion, special masters may reduce the number
of hours submitted by a percentage of the amount charged. See Broekelschen, 102 Fed. Cl. at 728-
29 (affirming the Special Master’s reduction of attorney and paralegal hours); Guy v. Sec’y of
Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (same).

        Upon review of petitioner’s application, the number of hours expended in this case appears
to be reasonable. Accordingly, $58,908.20 is awarded in attorneys’ fees.

C.     Reasonable Costs

        Petitioner originally requested a total of $15,442.49 in attorneys’ costs but later reduced
this request to $14,832.81. See Motion for Fees, ECF No. 50-2; Supplement at 2, ECF No. 55. The
requested costs consist of $10,727.30 in fees to life care planner Liz Holkaiewicz, $2,234.94, in
travel costs, which was reduced to $1,625.26 in petitioner’s supplement, and $1,021.64 in costs
associated with obtaining medical records. Id.

       Petitioner’s costs seem reasonable. Accordingly, $14,832.81 is awarded in attorneys’ costs.




                                                  4
                                     III. Total Award Summary

        Based on the foregoing, the undersigned awards the total of $73,753.41,5 as follows:

           A lump sum of $73,741.01, representing reimbursement for attorneys’ fees in the
            amount of $58,908.20 and costs in the amount of $14,832.81, in the form of a check
            made payable jointly to petitioner and petitioner’s counsel, Diana Stadelnikas,
            Esq.; and

           A lump sum of $12.40 in the form of a check made payable solely to petitioner,
            Oscar Dighero.

        The Clerk of the Court is directed to enter judgment in accordance with this Decision.6

        IT IS SO ORDERED.

                                                         s/ Mindy Michaels Roth
                                                         Mindy Michaels Roth
                                                         Special Master




5
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs., 924
F.2d 1029 (Fed. Cir. 1991).
6
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    5